UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 12, 2014 K12 Inc. (Exact name of registrant as specified in its charter) Delaware 001-33883 95-4774688 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2300 Corporate Park Drive, Herndon, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 483-7000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 12, 2014, Ronald J. Packard resigned as a Director of K12 Inc. (the “Company”), effective immediately. Mr. Packard’s resignation was not a result of a disagreement between the director and the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. K12 Inc. June 13, 2014 By: /s/ Howard D. Polsky Name: Howard D. Polsky Title: General Counsel and Secretary
